DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 7, 9, 14 have been amended.
Claims 1 – 19 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 was filed, and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
YOU et al. (US 20160353420 A1) in view of Alexander Golitschek Edler von Elbwart (US 20170214495 A1).  
 	Regarding Claim 1, YOU et al. disclose a communication method (Abstract, “method”, paras. [0007] – [0014]), comprising: 
 	Sending, by a network device, to a terminal device, downlink control information, wherein the downlink control information indicates K times of transmission of a first transport block, wherein K is an integer greater than 1 (“,…a base station for transmitting a downlink signal,…”, “,..repeatedly transmitting a physical downlink control channel (PDCCH) during a first subframe bundle comprising a plurality of subframes, and transmitting a PDSCH related to the PDCCH,..”, Abstract, “,..transmission of a physical downlink shared channel (PDSCH) associated with the PDCCH may be performed starting from a subframe n+k corresponding to a k-th subframe after a last subframe n-1 of the first subframe bundle, wherein k is an integer greater than 0.,..”, paras. [0008] – [0011];”,  “,…. a specific PDCCH is CRC-masked with a radio network temporary identity (RNTI) `A` and information about data transmitted using a radio resource `B` (e.g. frequency location) and using transport format information `C` (e.g. transmission block size, modulation scheme, coding information, etc.) is transmitted in a specific DL subframe,…”,  paras. [0087] – [0089]; “,…converts a data stream to be transmitted into Nlayer layers through demultiplexing, channel coding, scrambling, and modulation. The coded data stream is also referred to as a codeword and is equivalent to a transport block which is a data block provided by a MAC layer. One transport block (TB) is coded into one codeword and each codeword is transmitted to the receiving device in the form of one or more layers,…”, paras. [0128], [0193] – [0195];   “,..the PDCCH may be repeatedly transmitted over a bundle of N subframes. The UE may successfully receive the PDCCH using n (1                         
                            ≤
                        
                     n                         
                            ≤
                             
                             
                        
                    N) subframes among the N subframes.,..”,  Fig. 10, paras. [0150] – [0154]), and YOU et al. disclose implicitly wherein sizes of at least one of frequency-domain resources or time-domain resources occupied by at least two times of transmission during the K times of transmission are different; and transmitting, by the network device, to the terminal device, the first transport block for K times according to the downlink control information (“frequency domain”, “time domain”, “PRB”, Fig. 2, paras. [0064] – [0067]; ”,… a set of PDCCH candidates that the UE is to monitor is defined as the SS. SSs for respective PDCCH formats may have different sizes,…”,  paras. [0086] – [0065];  “,..the PDCCH may be repeatedly transmitted over a bundle of N subframes. The UE may successfully receive the PDCCH using n (1                         
                            ≤
                        
                     n                         
                            ≤
                             
                             
                        
                    N) subframes among the N subframes.,..”,  Fig. 10, paras. [0150] – [0154]; “,… the number of repetitions of the PDCCH may be semi-statically changed through RRC configuration,…”, “,..the number of repetitions of a PDSCH may be differently configured per UE or may be cell-specifically configured, at an access initial step,..”, Fig. 19, paras. [0225] – [0227]).  
 	YOU et al. do not disclose explicitly sizes of at least one of frequency-domain resources or time-domain resources occupied by at least two times of transmission during the K times of transmission are different.
 	Alexander Golitschek Edler von Elbwart in a same and/or in a similar field of endeavor teaches sizes of at least one of frequency-domain resources or time-domain resources occupied by at least two times of transmission during the K times of transmission are different (“,..One subframe consists of two slots, so that there are 14 OFDM symbols in a subframe when a so-called "normal" CP (cyclic prefix) is used, and 12 OFDM symbols in a subframe when a so-called "extended" CP is used,… the time-frequency resources equivalent to the same Nscsup RB consecutive subcarriers spanning a full subframe is called a "resource block pair", or equivalent "RB pair" or "PRB pair,…..”, paras. [0010], “,..L1/L2 control signaling is multiplexed with the downlink data in a subframe, assuming that the user allocation can change from subframe to subframe. It should be noted that user allocation might also be performed on a TTI (Transmission Time Interval) basis, where the TTI length can be a multiple of the subframes. The TTI length may be fixed in a service area for all users, may be different for different users, or may even by dynamic for each user,…”,paras. [0016] – [0017], “,..The number of CCEs available for control channel assignment is a function of several factors, including carrier bandwidth, number of transmit antennas, number of OFDM symbols used for control and the CCE size,…”, paras. [0023] – [0025]).  At time the invention before the effective filing data od instant application was filed, it would have been obvious to a person of ordinary skill in the art to modify the teachings of YOU et al. to include the features of sizes of at least one of frequency-domain resources or time-domain resources occupied by at least two times of transmission during the K times of transmission are different as taught by Alexander Golitschek Edler von Elbwart. One of ordinary skill in the art would be motivated to do so for providing methods for indicating a Time Division Duplex uplink/downlink configuration for a mobile station (as suggested by Alexander Golitschek Edler von Elbwart., see para. [0001]).

	Regarding Claim 2, the combined system of YOU et al. and Alexander Golitschek Edler von Elbwart discloses the method according to claim 1, wherein the method further comprises: sending, by a network device, to a terminal device, resource indication information, wherein the resource indication information indicates at least one of a frequency-domain resource occupied by the K times of transmission, or a time-domain resource occupied by the K times of transmission (YOU et al.  :   “frequency domain”, “time domain”, “PRB”, Fig. 2, paras. [0064] – [0067]; “,..the PDCCH may be repeatedly transmitted over a bundle of N subframes. The UE may successfully receive the PDCCH using n (1                         
                            ≤
                        
                     n                         
                            ≤
                             
                             
                        
                    N) subframes among the N subframes.,..”,  Fig. 10, paras. [0150] – [0154]; “,… the number of repetitions of the PDCCH may be semi-statically changed through RRC configuration,…”, “,..the number of repetitions of a PDSCH may be differently configured per UE or may be cell-specifically configured, at an access initial step,..”, Fig. 19, paras. [0225] – [0227]).
  	Regarding Claim 3, the combined system of YOU et al. and Alexander Golitschek Edler von Elbwart discloses the method according to claim 1, wherein the downlink control information further indicates at least one of a frequency-domain resource occupied by the K times of transmission, or a time-domain resource occupied by the K times of transmission (YOU et al. :  “frequency domain”, “time domain”, “PRB”, Fig. 2, paras. [0064] – [0067]; “,..the PDCCH may be repeatedly transmitted over a bundle of N subframes. The UE may successfully receive the PDCCH using n (1                         
                            ≤
                        
                     n                         
                            ≤
                             
                             
                        
                    N) subframes among the N subframes.,..”,  Fig. 10, paras. [0150] – [0154]; “,… the number of repetitions of the PDCCH may be semi-statically changed through RRC configuration,…”, “,..the number of repetitions of a PDSCH may be differently configured per UE or may be cell-specifically configured, at an access initial step,..”, Fig. 19, paras. [0225] – [0227]).
  	Regarding Claim 4, the combined system of YOU et al. and Alexander Golitschek Edler von Elbwart discloses the method according to claim 1, wherein a time-frequency resource occupied by a last M times of transmission of the K times of transmission is greater than a time-frequency resource occupied by a first transmission, wherein 1                         
                            ≤
                        
                     M <K, and wherein M is an integer (YOU et al. :   “frequency domain”, “time domain”, “PRB”, Fig. 2, paras. [0064] – [0067]; “,..the PDCCH may be repeatedly transmitted over a bundle of N subframes. The UE may successfully receive the PDCCH using n (1                         
                            ≤
                        
                     n                         
                            ≤
                             
                             
                        
                    N) subframes among the N subframes.,..”,  Fig. 10, paras. [0150] – [0154]; “,… the number of repetitions of the PDCCH may be semi-statically changed through RRC configuration,…”, “,..the number of repetitions of a PDSCH may be differently configured per UE or may be cell-specifically configured, at an access initial step,..”, Fig. 19, paras. [0225] – [0227]). 	Regarding Claim 5, the combined system of YOU et al. and Alexander Golitschek Edler von Elbwart discloses the method according to claim 4, wherein the first transmission further comprises a first reference signal, and wherein at least one transmission during the last M times of transmission comprises a second reference (YOU et al. : “,…cell specific reference signals (CRSs) and user specific reference signals (UE-RS).,..”,  “,..transmits the CRSs at predetermined locations in each RB of all RBs and the UE performs channel estimation based on the CRSs and detects the PDSCH”,..”, Fig. 5, paras. 0093] – [0096]; PDCCH 1, PDCCH2, Fig. 2, paras. [0114] – [0115]). 	Regarding Claim 6, the combined system of YOU et al. and Alexander Golitschek Edler von Elbwart discloses the method according to claim 4, wherein the first transmission and at least one transmission during the last M times of transmission include repetitions of the first transport block (YOU et al. :   “frequency domain”, “time domain”, “PRB”, Fig. 2, paras. [0064] – [0067]; “,..the PDCCH may be a user equipment for receiving a downlink signal,repeatedly transmitted over a bundle of N subframes. The UE may successfully receive the PDCCH using n (1                         
                            ≤
                        
                     n                         
                            ≤
                             
                             
                        
                    N) subframes among the N subframes.,..”,  Fig. 10, paras. [0150] – [0154]; “,… the number of repetitions of the PDCCH may be semi-statically changed through RRC configuration,…”, “,..the number of repetitions of a PDSCH may be differently configured per UE or may be cell-specifically configured, at an access initial step,..”, Fig. 19, paras. [0225] – [0227])..  	Regarding Claim 7, YOU et al. disclose a communication method (Abstract, “method”, paras. [0007] – [0014]),, comprising: receiving downlink control information, wherein the downlink control information indicates K times of transmission of a first (“,…a base station for transmitting a downlink signal,…”, “,..repeatedly transmitting a physical downlink control channel (PDCCH) during a first subframe bundle comprising a plurality of subframes, and transmitting a PDSCH related to the PDCCH,..”, Abstract, “,..transmission of a physical downlink shared channel (PDSCH) associated with the PDCCH may be performed starting from a subframe n+k corresponding to a k-th subframe after a last subframe n-1 of the first subframe bundle, wherein k is an integer greater than 0.,..”, paras. [0008] – [0011];”,  “,…. a specific PDCCH is CRC-masked with a radio network temporary identity (RNTI) `A` and information about data transmitted using a radio resource `B` (e.g. frequency location) and using transport format information `C` (e.g. transmission block size, modulation scheme, coding information, etc.) is transmitted in a specific DL subframe,…”,  paras. [0087] – [0089]; “,…converts a data stream to be transmitted into Nlayer layers through demultiplexing, channel coding, scrambling, and modulation. The coded data stream is also referred to as a codeword and is equivalent to a transport block which is a data block provided by a MAC layer. One transport block (TB) is coded into one codeword and each codeword is transmitted to the receiving device in the form of one or more layers,…”, paras. [0128], [0193] – [0195];   “,..the PDCCH may be repeatedly transmitted over a bundle of N subframes. The UE may successfully receive the PDCCH using n (1                         
                            ≤
                        
                     n                         
                            ≤
                             
                             
                        
                    N) subframes among the N subframes.,..”,  Fig. 10, paras. [0150] – [0154]),, and YOU et al. disclose implicitly wherein sizes of at least one of frequency-domain resources or time-domain resources occupied by at least two times of transmission during the K (“frequency domain”, “time domain”, “PRB”, Fig. 2, paras. [0064] – [0067]; ”,… a set of PDCCH candidates that the UE is to monitor is defined as the SS. SSs for respective PDCCH formats may have different sizes,…”,  paras. [0086] – [0065];  “,..the PDCCH may be repeatedly transmitted over a bundle of N subframes. The UE may successfully receive the PDCCH using n (1                         
                            ≤
                        
                     n                         
                            ≤
                             
                             
                        
                    N) subframes among the N subframes.,..”,  Fig. 10, paras. [0150] – [0154]; “,… the number of repetitions of the PDCCH may be semi-statically changed through RRC configuration,…”, “,..the number of repetitions of a PDSCH may be differently configured per UE or may be cell-specifically configured, at an access initial step,..”, Fig. 19, paras. [0225] – [0227]).   	YOU et al. do not disclose explicitly sizes of at least one of frequency-domain resources or time-domain resources occupied by at least two times of transmission during the K times of transmission are different.
 	Alexander Golitschek Edler von Elbwart in a same and/or in a similar field of endeavor teaches sizes of at least one of frequency-domain resources or time-domain resources occupied by at least two times of transmission during the K times of transmission are different (“,..One subframe consists of two slots, so that there are 14 OFDM symbols in a subframe when a so-called "normal" CP (cyclic prefix) is used, and 12 OFDM symbols in a subframe when a so-called "extended" CP is used,… the time-frequency resources equivalent to the same Nscsup RB consecutive subcarriers spanning a full subframe is called a "resource block pair", or equivalent "RB pair" or "PRB pair,…..”, paras. [0010], “,..L1/L2 control signaling is multiplexed with the downlink data in a subframe, assuming that the user allocation can change from subframe to subframe. It should be noted that user allocation might also be performed on a TTI (Transmission Time Interval) basis, where the TTI length can be a multiple of the subframes. The TTI length may be fixed in a service area for all users, may be different for different users, or may even by dynamic for each user,…”,paras. [0016] – [0017], “,..The number of CCEs available for control channel assignment is a function of several factors, including carrier bandwidth, number of transmit antennas, number of OFDM symbols used for control and the CCE size,…”, paras. [0023] – [0025])..  At time the invention before the effective filing data od instant application was filed, it would have been obvious to a person of ordinary skill in the art to modify the teachings of YOU et al. to include the features of < sizes of at least one of frequency-domain resources or time-domain resources occupied by at least two times of transmission during the K times of transmission are different as taught by Alexander Golitschek Edler von Elbwart. One of ordinary skill in the art would be motivated to do so for providing methods for indicating a Time Division Duplex uplink/downlink configuration for a mobile station (as suggested by Alexander Golitschek Edler von Elbwart., see para. [0001]).
 	Regarding Claim 8, the combined system of YOU et al. and Alexander Golitschek Edler von Elbwart discloses the method according to claim 7, wherein the method further comprises: determining, according to the downlink control information, a time-frequency resource occupied by the K times of transmission (YOU et al. : “frequency domain”, “time domain”, “PRB”, Fig. 2, paras. [0064] – [0067]; “,..the PDCCH may be repeatedly transmitted over a bundle of N subframes. The UE may successfully receive the PDCCH using n (1                         
                            ≤
                        
                     n                         
                            ≤
                             
                             
                        
                    N) subframes among the N subframes.,..”,  Fig. 10, paras. [0150] – [0154]; “,… the number of repetitions of the PDCCH may be semi-statically changed through RRC configuration,…”, “,..the number of repetitions of a PDSCH may be differently configured per UE or may be cell-specifically configured, at an access initial step,..”, Fig. 19, paras. [0225] – [0227])..  	Regarding Claim 9, the combined system of YOU et al. and Alexander Golitschek Edler von Elbwart discloses the method according to claim 7, wherein the method further comprises: receiving resource indication information; and determining, according to the resource indication information, a time-frequency resource occupied by the K times of transmission. (YOU et al. :  “frequency domain”, “time domain”, “PRB”, Fig. 2, paras. [0064] – [0067]; “,..the PDCCH may be repeatedly transmitted over a bundle of N subframes. The UE may successfully receive the PDCCH using n (1                         
                            ≤
                        
                     n                         
                            ≤
                             
                             
                        
                    N) subframes among the N subframes.,..”,  Fig. 10, paras. [0150] – [0154]; “,… the number of repetitions of the PDCCH may be semi-statically changed through RRC configuration,…”, “,..the number of repetitions of a PDSCH may be differently configured per UE or may be cell-specifically configured, at an access initial step,..”, Fig. 19, paras. [0225] – [0227]).  	Regarding Claim 10, the combined system of YOU et al. and Alexander Golitschek Edler von Elbwart discloses the method according to claim 7, wherein a time-frequency resource of a last M times of transmission of the K times of transmission is greater than a time-frequency resource of a first transmission, wherein 1                          
                            ≤
                             
                        
                    M<K, and wherein M is an integer (YOU et al.  :  “frequency domain”, “time domain”, “PRB”, Fig. 2, paras. [0064] – [0067]; “,..the PDCCH may be repeatedly transmitted over a bundle of N subframes. The UE may successfully receive the PDCCH using n (1                         
                            ≤
                        
                     n                         
                            ≤
                             
                             
                        
                    N) subframes among the N subframes.,..”,  Fig. 10, paras. [0150] – [0154]; “,… the number of repetitions of the PDCCH may be semi-statically changed through RRC configuration,…”, “,..the number of repetitions of a PDSCH may be differently configured per UE or may be cell-specifically configured, at an access initial step,..”, Fig. 19, paras. [0225] – [0227]). 	Regarding Claim 11, the combined system of YOU et al. and Alexander Golitschek Edler von Elbwart discloses the method according to claim 10, wherein the first transmission comprises the downlink control information (YOU et al.  :  “,.. transmitting a physical downlink control channel (PDCCH) during a first subframe bundle comprising a plurality of subframes,..”, Abstract, “DCI”, Fig. 7, paras. [0114] – [0115]).  	Regarding Claim 12, the combined system of YOU et al. and Alexander Golitschek Edler von Elbwart discloses the method according to claim 11, wherein the first transmission further comprises a first reference signal, and wherein at least one transmission during the last M times of transmission comprises a second reference (YOU et al. :  “,…cell specific reference signals (CRSs) and user specific reference signals (UE-RS).,..”,  “,..transmits the CRSs at predetermined locations in each RB of all RBs and the UE performs channel estimation based on the CRSs and detects the PDSCH”,..”, Fig. 5, paras. 0093] – [0096]; PDCCH 1, PDCCH2, Fig. 2, paras. [0114] – [0115]). 	Regarding Claim 13, the combined system of YOU et al. and Alexander Golitschek Edler von Elbwart discloses the method according to claim 11, wherein the first transmission and at least one transmission during the last M times of transmission include repetitions of the first transport block (YOU et al.  :   “frequency domain”, “time domain”, “PRB”, Fig. 2, paras. [0064] – [0067]; “,..the PDCCH may be repeatedly transmitted over a bundle of N subframes. The UE may successfully receive the PDCCH using n (1                         
                            ≤
                        
                     n                         
                            ≤
                             
                             
                        
                    N) subframes among the N subframes.,..”,  Fig. 10, paras. [0150] – [0154]; “,… the number of repetitions of the PDCCH may be semi-statically changed through RRC configuration,…”, “,..the number of repetitions of a PDSCH may be differently configured per UE or may be cell-specifically configured, at an access initial step,..”, Fig. 19, paras. [0225] – [0227]).  	Regarding Claim 14, YOU et al. disclose an apparatus (receiving device 20, Fig. 8, paras. [0125] – [0130]) comprising: 
 	a processor (element 21, processor, Fig. 8); and a non-transitory computer readable medium (element 22, memory, Fig. 8) storing a program to be executed by the processor ( “,..implemented using firmware or software, the firmware or software may be configured to include modules, procedures, functions, etc. performing the functions or operations of the present invention. Firmware or software configured to perform the present invention may be included in the processors 11 and 21 or stored in the memories,..”, Fig. 8, paras. [0127] – [0129]), the program including instructions for: 
 	receiving downlink control information sent from a network device, wherein the downlink control information indicates K times of transmission of a first transport block, wherein K is an integer greater than 1, and wherein sizes of at least one of frequency-domain resources or time-domain resources occupied by at least two times of transmission during the K times of transmission are different; and receiving, according to the downlink control information, data, transmitted in the K times of transmission, of the first transport block.  	(The claim subject matters in the main body of Claim 14 are the same and/or are similar to the limitations as disclosed in the main body of Claim 7, same rationale addressed in Claim 7 for rejection under 35 U.S.C. 102 adapts for the rejection of Claim 14).
 	Regarding Claim 15, the combined system of YOU et al. and Alexander Golitschek Edler von Elbwart discloses the apparatus according to claim 14, wherein the program further includes instructions for: determining, according to the downlink control information, a time-frequency resource occupied by the K times of transmission (YOU et al. : “frequency domain”, “time domain”, “PRB”, Fig. 2, paras. [0064] – [0067]; “,..the PDCCH may be repeatedly transmitted over a bundle of N subframes. The UE may successfully receive the PDCCH using n (1                         
                            ≤
                        
                     n                         
                            ≤
                             
                             
                        
                    N) subframes among the N subframes.,..”,  Fig. 10, paras. [0150] – [0154]; “,… the number of repetitions of the PDCCH may be semi-statically changed through RRC configuration,…”, “,..the number of repetitions of a PDSCH may be differently configured per UE or may be cell-specifically configured, at an access initial step,..”, Fig. 19, paras. [0225] – [0227]). 	Regarding Claim 16, the combined system of YOU et al. and Alexander Golitschek Edler von Elbwart discloses the apparatus according to claim 14, wherein the program further includes instructions for: receiving resource indication information; and determining, according to the resource indication information, a time-frequency resource occupied by the K times of transmission ( YOU et al.  :   “frequency domain”, “time domain”, “PRB”, Fig. 2, paras. [0064] – [0067]; “,..the PDCCH may be repeatedly transmitted over a bundle of N subframes. The UE may successfully receive the PDCCH using n (1                         
                            ≤
                        
                     n                         
                            ≤
                             
                             
                        
                    N) subframes among the N subframes.,..”,  Fig. 10, paras. [0150] – [0154]; “,… the number of repetitions of the PDCCH may be semi-statically changed through RRC configuration,…”, “,..the number of repetitions of a PDSCH may be differently configured per UE or may be cell-specifically configured, at an access initial step,..”, Fig. 19, paras. [0225] – [0227]).
  	Regarding Claim 17, the combined system of YOU et al. and Alexander Golitschek Edler von Elbwart discloses the apparatus according to claim 14, wherein a time-frequency resource of a last M times of transmission of the K times of                         
                            ≤
                        
                     M<K, and wherein M is an integer (YOU et al.  :  “frequency domain”, “time domain”, “PRB”, Fig. 2, paras. [0064] – [0067]; “,..the PDCCH may be repeatedly transmitted over a bundle of N subframes. The UE may successfully receive the PDCCH using n (1                         
                            ≤
                        
                     n                         
                            ≤
                             
                             
                        
                    N) subframes among the N subframes.,..”,  Fig. 10, paras. [0150] – [0154]; “,… the number of repetitions of the PDCCH may be semi-statically changed through RRC configuration,…”, “,..the number of repetitions of a PDSCH may be differently configured per UE or may be cell-specifically configured, at an access initial step,..”, Fig. 19, paras. [0225] – [0227]).
 	Regarding Claim 18, the combined system of YOU et al. and Alexander Golitschek Edler von Elbwart discloses the apparatus according to claim 17, wherein the first transmission comprises the downlink control information (YOU et al.   : “,.. transmitting a physical downlink control channel (PDCCH) during a first subframe bundle comprising a plurality of subframes,..”, Abstract, “DCI”, Fig. 7, paras. [0114] – [0115]).  	Regarding Claim 19, the combined system of YOU et al. and Alexander Golitschek Edler von Elbwart discloses the apparatus according to claim 18, wherein the first transmission further comprises a first reference signal, and wherein at least one transmission during the last M times of transmission comprises a second reference signal (YOU et al. :  “,…cell specific reference signals (CRSs) and user specific reference signals (UE-RS).,..”,  “,..transmits the CRSs at predetermined locations in each RB of all RBs and the UE performs channel estimation based on the CRSs and detects the PDSCH”,..”, Fig. 5, paras. 0093] – [0096]; PDCCH 1, PDCCH2, Fig. 2, paras. [0114] – [0115]); and wherein the first transmission and at least one transmission during the last M times of transmission comprise repetitions of the first transport block (YOU et al. :  “frequency domain”, “time domain”, “PRB”, Fig. 2, paras. [0064] – [0067]; “,..the PDCCH may be repeatedly transmitted over a bundle of N subframes. The UE may successfully receive the PDCCH using n (1                         
                            ≤
                        
                     n                         
                            ≤
                             
                             
                        
                    N) subframes among the N subframes.,..”,  Fig. 10, paras. [0150] – [0154]; “,… the number of repetitions of the PDCCH may be semi-statically changed through RRC configuration,…”, “,..the number of repetitions of a PDSCH may be differently configured per UE or may be cell-specifically configured, at an access initial step,..”, Fig. 19, paras. [0225] – [0227]). 

Response to Arguments
Applicant’s arguments filed on 02/04/2021 with respect to claims 1 – 19 have been considered but are moot because the arguments relate solely to newly added limitations addressed in instant Office action with newly identified prior art, thus rendering the Applicant’s arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <3Q21::05_03-07_21>
/JAE Y LEE/Primary Examiner, Art Unit 2466